Citation Nr: 0432036	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  99-22 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hand injury.

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to service connection for residuals of a 
concussion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran had active service from July 1942 to August 1942 
and from April 1943 to February 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Philadelphia, 
Pennsylvania Regional Office and Insurance Center (ROIC) of 
the Department of Veterans Affairs (VA) which denied service 
connection for residuals of a right hand injury, for 
residuals of a left knee injury, and for residuals of a 
concussion.


REMAND

The veteran contends, in part, that he injured his right hand 
in service in 1943-44 when his hand became stuck between two 
ships docking and one finger was severed.  He claims to have 
had his finger sewn back on at Wapoha Sickbay, Pearl Harbor, 
Hawaii.  He also claims sickbay treatment for a left knee 
injury in Guam, and treatment at the U.S. Naval Hospital, 
Pearl Harbor in 1946 for a concussion.  Unfortunately, his 
service medical records for this period of service are 
presumed destroyed as a result of a 1973 fire at The National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  To 
date, alternative attempts to obtain information related to 
the in-service treatment have been unsuccessful.

The veteran's representative argued in November 2004 that 
VA's development of the case has not satisfied the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), and argues that harmful error has resulted in this 
case as a result of the veteran receiving a post-adjudication 
VCAA letter.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  The concept of prejudicial error is 
quite nebulous as it pertains to whether a claimant has been 
harmed as the result of receiving a post-adjudicatory VCAA 
letter.  It is also unclear from the Pelegrini decision how 
such a perceived prejudicial error can be rectified.

The VCAA letters sent to the veteran, dated February 2001 
and March 2002, did not advise the veteran of the standard 
for establishing service connection for disease or injury.  
He should be advised that evidence necessary to substantiate 
his claims include competent evidence of a present 
disability; 2) in-service incurrence or aggravation of the 
claimed disease or injury; and 3) a causal relationship 
between the current disability and the in-service incurrence 
or aggravation of the claimed disability.  See Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002), citing Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995), aff'd 78 F. 3d 604 (Fed. 
Cir. 1996).  Additionally, he should be advised that service 
connection may be established on a presumptive basis for 
certain specified chronic disease, such as arthritis, where 
such disease manifested to a compensable degree within one 
year from separation from service.  
Additionally, the veteran has not been advised of the 
alternate documents that might substitute for missing 
service medical records.  The veteran should be advised that 
alternative sources of evidence of his claimed in-service 
injuries may include statements from service medical 
personnel; "buddy" certificates or affidavits; state or 
local accident and police reports; employment physical 
examinations; medical evidence from hospitals clinics and 
private physicians by which or by whom a veteran may have 
been treated, especially soon after separation; letters 
written during service; photographs taken during service; 
pharmacy prescription records; insurance examinations; and 
employment physical examinations.  See VA's Adjudication 
Manual, M-21-1, Part III,  4.25.
The Board next notes that the veteran has a duty to assist 
in the development of his claim by providing information 
such as the dates and locations of treatment for his claimed 
disabilities.  Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  
On remand, the veteran should be requested to cooperate with 
the RO by identifying all providers of his medical treatment 
since his discharge from service.  In an effort to exhaust 
all means of obtaining service medical evidence, the RO 
should also directly contact the Wapoha Sickbay in Pearl 
Harbor, Hawaii, if still existing, and request any treatment 
records that may exist between 1943-44, and directly contact 
the U.S. Naval Hospital, Pearl Harbor, Hawaii and request 
any treatment records that may exist for the year 1946.  See 
Godwin v. Derwinski, 1 Vet. App. 419 (1991) (direct search 
at a military facility required where claimant specifically 
mentions dates, time and location of military treatment).

Finally, the Board is of the opinion that the veteran should 
be afforded VA examination of his right index finger in order 
to ascertain the nature and severity of such disability.  The 
examiner should be requested to provide opinion as to whether 
the deformity of the right index finger is consistent with an 
injury of severance and surgical reattachment.  

Accordingly the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  The RO should provide the veteran a VCAA 
letter which specifically advises him of the 
following:
a) the VCAA duties and requirements;
b) the standard for establishing service 
connection for disease or injury;
c) evidence necessary to substantiate his 
claims include competent evidence of a present 
disability; in-service incurrence or 
aggravation of the claimed disease or injury; 
and a causal relationship between the current 
disability and the in-service incurrence or 
aggravation of the claimed disability OR 
competent evidence that a chronic disease was 
manifested to a compensable degree within one 
year from separation from service
d) alternative sources of evidence of his 
claimed in-service injuries may include:
statements from service medical 
personnel; 
"buddy" certificates or affidavits; 
state or local accident and police 
reports; 
employment physical examinations;
medical evidence from hospitals clinics 
and private physicians by which or by 
whom a veteran may have been treated, 
especially soon after separation;
letters written during service;
photographs taken during service;
pharmacy prescription records;
insurance examinations; and/or 
employment physical examinations;
e) to submit all evidence in his possession 
which he deems pertinent to his claims on 
appeal;
f) identify the names, addresses and 
approximate treatment dates of all providers 
of medical treatment since his discharge from 
service; and 
	g) any additional details regarding the 
date(s), and location(s) of his military 
treatment for his claimed finger, left knee 
and head injury.

2.  After completion of the above, the RO 
determine whether the Wapoha Sickbay exists in 
Pearl Harbor, Hawaii and, if so, request any 
treatment records that may exist between 1943-
44.  The RO should also directly contact the 
U.S. Naval Hospital, Pearl Harbor, Hawaii and 
request any treatment records that may exist 
for the year 1946.

3.  The RO should then schedule the veteran 
for VA examination of his right index finger 
in order to ascertain the nature and severity 
of such disability.  The examiner should be 
requested to provide opinion as to whether the 
deformity of the right index finger is 
consistent with an injury of severance and 
surgical reattachment.  

4.  Thereafter, the RO should ensure that all 
development and notice actions required by 
38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159(b) have been satisfied.

5.  Upon completion of the above, the RO 
should readjudicate the claims on appeal.  If 
any benefit sought on appeal remains denied, 
the veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


